Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18 and 20, drawn to a process for preparing a binder and binder obtained therefrom.
Group II, claim(s) 19, drawn to a second binder.
Group III, claim(s) 21, drawn to a method of protective coating a substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of the method of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Overbeek (U.S. Pat. No. 5,962,571). Specifically, see ¶ 22-29 below. As all common technical features fail to make a contribution over the prior art in view of Overbeek.
The Examiner telephoned Bryan H. Davidon 3/25/2021 requesting an election of either Group I, claims 1-17, Group II, claims 18 and 20, Group III, claim 19, or Group IV claim 21. In a voicemail message received 3/30/2021, Mr. Davidson provisionally elected Group I, claims 1-17 with traverse. Upon further consideration, Groups I and II as initially presented are merged and claims 18 and 20 are examined along with Applicant’s elected claims. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 21 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The XP002760724 NPL reference within the IDS of 8/24/2018 has been lined through and not considered because a legible copy of the NPL reference has not been submitted.
Claim Objections
Claim 1 is objected to because of the following informalities: the parentheses surrounding “relative to the total monomer composition A1” and “relative to the total monomer composition A2” should be removed.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “100.000” should be “100,000”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “50.000” should be “50,000”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the parentheses surrounding “if present” should be removed.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the parentheses surrounding “amount is given relative to the total amount of binders in the aqueous binder composition” should be removed. Simply using the language “relative to the total amount of binders in the aqueous binder composition following “at most 85 wt.%” is suggested.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “an aqueous binder composition” should be “the aqueous binder composition” since the terminology already has antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to contents of chain-transfer agent within A1 and A2 as being “relative to the total monomer composition A1/A2”. The plain wording of the claim suggests the content of chain-transfer agent is with respect to the total content of the entirety of A1/A2 compositions, inclusive to solvents, surfactants, monomers, and the chain-transfer agents themselves. However, the examples of the specification appear to indicate the recited numerical values are only with respect to the monomers within the monomer compositions. See for instance Example A9 of Page 20 indicating a feed consisting of 84.2 pbw water, 4.1 pbw sodium lauryl sulfate, 17.5 pbw methacrylic acid, 188.2 methyl methacrylate, 26.3 pbw of hydroxyethylethyleneurea, and 4.4 pbw of 3-mercaptopropionic acid (CTA) is “2 wt% of 3-mercaptopropionic acid”, but the calculated amount with respect to the total monomer composition is 4.4 / 324.7 = 1.36 wt%. Accordingly, the scope of claim 1 is unclear as it is uncertain what exact components are meant to constitute “the total monomer composition A1” and “the total monomer composition A2” (e.g. all component? Just monomers? Monomers+CTA?). 
Claim 1 refers to carboxylic acid groups of Polymer A being deprotonated to obtain “potentially ionic water-dispersing groups”. It is generally unclear what is meant or implied by “potentially ionic water-dispersing groups”. While the specification defines “potentially ionic water-dispersing group” as a group which under the relevant conditions can be converted into an ionic group by salt formation at Page 7, no discussion is found as to what exactly is meant by “relevant conditions”. Moreover, it is unclear how 
As claims 2-18 and 20 depend from claim 1, they are rejected for the same issue discussed above.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Overbeek (U.S. Pat. No. 5,962,571).
Regarding Claims 1-3, 6-8, 15, and 18, Overbeek teaches methods of preparing aqueous binder compositions (Abstract; Examples) and describes an embodiment in Example 1 where carboxylic acid-functional vinyl oligomer is created by emulsion polymerization (corresponding with “polymer A”) and then hydrophobic vinyl polymer (corresponding with “polymer B”) is prepared by emulsion polymerization of olefinically unsaturated monomers in the presence of oligomer (Col. 12, Line 53 to Col. 14, Line Overbeek, the amount of charge transfer agent within the initial charge (corresponding with “monomer composition A1”) is [743.71 x 0.05 x 0.03] / [910.75 + 3.09 + 1.0 + (743.71 x 0.05) + (98.96 x 0.3)] = 0.1 wt%. The amount of chain transfer agent within the subsequent feed (corresponding with “monomer composition A2”) is 22.27 / 743.71 = 3.0 wt%. The difference in chain transfer agent content is roughly 2.9 wt%. The composition used to create oligomer comprises methacrylic acid (carboxylic acid functional olefinically unsaturated monomer). At least part of the oligomer is deprotonated to obtain ionic groups (Col. 5, Line 62 to Col. 6, Line 21; see also neutralization with ammonia in OL1). The weight ratio between oligomer and polymer is 37.5:62.5 (Col. 13, Lines 62-64). The number average molecular weight of oligomer is 500-50,000 whereas the number average molecular weight of hydrophobic polymer is 100,000 to 5,000,000 (Col. 7, Lines 44-51; Col. 8, Lines 57-59). Given the same free radical polymerization protocol is used in both cases, the position is taken that the polydispersity ratios of oligomer and hydrophobic polymer would be substantially similar to the extent that the weight average molecular weight of hydrophobic polymer would be intrinsically smaller than that of oligomer. 
With respect to acid values, the oligomer is created using acid-functionalized monomer (methacrylic acid) whereas the hydrophobic polymer uses no acid-functionalized monomer (Col.13-14). Accordingly, the acid value of polymer B is seen to Overbeek’s examples are fully neutralized, Overbeek expressly teaches the oligomers should possess a sufficient concentration of acid functionality to render the polymer partially or fully soluble in aqueous media, if necessary by neutralization (Col. 5, Line 62 to Col. 6, Line 21). Accordingly, Overbeek is seen to suggest embodiments where oligomer would possess some degree of acid functionality. It would have been obvious to one of ordinary skill in the art to utilize oligomers with concentrations of acid functionalities, thereby predictably affording workable binders in accordance with the teachings of Overbeek. Since the hydrophobic polymer of Overbeek is not seen to contain acidic functionalities, the acid value of polymer B would be lower than that of polymer A. 
Regarding Claim 5, Overbeek teaches embodiments that use 50:50 oligomer:polymer (Col. 14, Lines 45-46). 
Regarding Claims 9, 10, and 16, Overbeek’s oligomer forming composition comprises 6.6 wt% of methacrylic acid (Ai), 85.4 wt% of methyl methacrylate and ethyl acrylate (Aii), and 8.0 wt% of diacetonediacrylamide (Aiv) (Col. 13, Lines 5-22). 
Overbeek’s polymer forming composition comprises 97.0 wt% of butyl methacrylate and butyl acrylate (Bi) and 3.0 wt% of diacetonediacrylamide (Biv). The amount of Biv reads on the claims since the recited “in an amount of less than 2.5 wt%” is optional. 
Regarding Claim 12, Overbeek
Regarding Claim 17, Overbeek teaches a binder solids content of 37% (Col. 13, Line 67). 
Regarding Claim 20, Overbeek teaches aqueous coating compositions (Col. 11, Lines 44-65). 
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Overbeek (U.S. Pat. No. 5,962,571) as evidenced by Bahadur (Principles of Polymer Science).
The discussion regarding Overbeek within ¶ 22-29 is incorporated herein by reference.
Regarding Claim 14, Overbeek teaches the oligomer has a number average molecular weight of 4,100 (Col. 13, Lines 45-50). As evidenced by Bahadur, the polydispersity index of temperature controlled free radical polymerization is roughly 1.5-2 (Page 114). Accordingly, the weight average molecular weight of Overbeek’s oligomer is seen to intrinsically fall within the scope claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overbeek (U.S. Pat. No. 5,962,571).
Overbeek teaches methods of preparing aqueous binder compositions (Abstract; Examples) and describes an embodiment in Example 1 where carboxylic acid-functional vinyl oligomer is created by emulsion polymerization (corresponding with “polymer A”) and then hydrophobic vinyl polymer (corresponding with “polymer B”) is prepared by emulsion polymerization of olefinically unsaturated monomers in the presence of oligomer (Col. 12, Line 53 to Col. 14, Line 40). The oligomer is prepared by charging water, surfagene FAZ 109 V, a fraction of ammonium persulphate, and 5 wt% of a preemulsified feed comprising monomer and dodecylmercaptan (chain transfer agent; synonymous with lauryl mercaptan) to a reactor and, subsequently, feeding the Overbeek, the amount of charge transfer agent within the initial charge (corresponding with “monomer composition A1”) is [743.71 x 0.05 x 0.03] / [910.75 + 3.09 + 1.0 + (743.71 x 0.05) + (98.96 x 0.3)] = 0.1 wt%. The amount of chain transfer agent within the subsequent feed (corresponding with “monomer composition A2”) is 22.27 / 743.71 = 3.0 wt%. The difference in chain transfer agent content is roughly 2.9 wt%. The composition used to create oligomer comprises methacrylic acid (carboxylic acid functional olefinically unsaturated monomer). At least part of the oligomer is deprotonated to obtain ionic groups (Col. 5, Line 62 to Col. 6, Line 21; see also neutralization with ammonia in OL1). The weight ratio between oligomer and polymer is 37.5:62.5 (Col. 13, Lines 62-64).
The number average molecular weight of oligomer is 500-50,000 whereas the number average molecular weight of hydrophobic polymer is 100,000 to 5,000,000 (Col. 7, Lines 44-51; Col. 8, Lines 57-59). Given the same free radical polymerization protocol is used in both cases, the position is taken that the polydispersity ratios of oligomer and hydrophobic polymer would be substantially similar to the extent that the weight average molecular weight of hydrophobic polymer would be intrinsically smaller than that of oligomer. 
With respect to acid values, the oligomer is created using acid-functionalized monomer (methacrylic acid) whereas the hydrophobic polymer uses no acid-functionalized monomer (Col.13-14). Accordingly, the acid value of polymer B is seen to be intrinsically lower than that of polymer A. Alternatively, to the extent that the particular oligomers of Overbeek’s examples are fully neutralized, Overbeek expressly teaches the oligomers should possess a sufficient concentration of acid functionality to Overbeek is seen to suggest embodiments where oligomer would possess some degree of acid functionality. It would have been obvious to one of ordinary skill in the art to utilize oligomers with concentrations of acid functionalities, thereby predictably affording workable binders in accordance with the teachings of Overbeek. Since the hydrophobic polymer of Overbeek is not seen to contain acidic functionalities, the acid value of polymer B would be lower than that of polymer A. 
Regarding Claim 11, since no acid monomers are used in the creation of hydrophobic polymer, the acid value of such polymer is construed as being 0 mg KOH/g. The embodiment of Overbeek differs from the subject matter claimed in that the acid value of oligomer is not described. With respect to the acid value of oligomer, Overbeek expressly teaches the oligomers should possess a sufficient concentration of acid functionality to render the polymer partially or fully soluble in aqueous media, if necessary by neutralization (Col. 5, Line 62 to Col. 6, Line 21). Accordingly, the acid content of the oligomers is seen to be described as a result effective variable because changing it would affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable acid values within Overbeek. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overbeek (U.S. Pat. No. 5,962,571) in view of Balk (US 2012/0252972 A1).
The discussion regarding Overbeek within ¶ 37-40 is incorporated herein by reference.
Regarding Claim 4, Overbeek teaches the creation of oligomers via batch or semibatch methods (Col. 5, Lines 41-50). Overbeek differs from the subject matter claimed in that gradient methods are not described. Balk is also directed toward the creation of binders via forming low molecular weight acidic oligomers, neutralizing, and subsequently forming hydrophobic polymer via free radical polymerization (Abstract; ¶ 9-31). Balk teaches it was known that oligomers can be created either via batch operation or in the form of feed processes such as gradient (¶ 105). Given such, it would have been obvious to one of ordinary skill in the art to substitute Overbeek’s batch/semibatch protocol with a gradient protocol and thereby predictably afford workable binder compositions in accordance with the teachings of Balk. The use of a gradient feed would intrinsically result in a polymeric chain morphology having a continually changing polymeric composition along the polymeric chain.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overbeek (U.S. Pat. No. 5,962,571) as evidenced by Bahadur (Principles of Polymer Science).
The discussion regarding Overbeek within ¶ 37-40 is incorporated herein by reference.
Regarding Claim 13, the embodiment of Overbeek differs from the subject matter claimed in that the molecular weight of the hydrophobic polymer is not described. Overbeek teaches the number average molecular weight of the hydrophobic polymer ranges from 50,000-5,000,000 (Col. 8, Lines 57-59). As evidenced by Bahadur, the polydispersity index of temperature controlled free radical polymerization is roughly 1.5-2 (Page 114). Accordingly, Overbeek is seen to suggest weight average molecular weights that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Overbeek suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Overbeek. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN E RIETH/Primary Examiner, Art Unit 1764